If the jury are satisfied that the defendant has caused the nuisance as stated by the plaintiff, they should assess damages for the time elapsed since the commencement of the former action to the commencement of the present one; but the damages are usually light, bcause [because] the action may be repeated for every continuance of the nuisance after a former action.
Verdict for £ 3.
NOTE BY REPORTER. — I cannot think the directions concerning the damages correct, because if the keeping up of the nuisance will afford more profit to the wrong-doer than the small damages assessed by a jury, he will keep it up forever, and thus one individual will be enabled to take from another his property against his consent, and detain it from him as long as he pleases. The damages ought not to be for what the incommoded property is worth, but competent to the purpose in view, that is, a demolition of the erection that occasions the nuisance. Sometimes the profits of such erections, as merchant mills, for instance, are of much greater value in one year than the fee simple of the annoyed property. In such cases the object of the law cannot be obtained but by damages equivalent to the profits gained by the erection, or by damages to such an amount as will render those profits not worth pursuing. See __________ v. Deberry,2 N.C. 248, and the note to that case.
Cited: Moore v. Love, 48 N.C. 218. *Page 350